                 Case 5:19-cr-00521-BLF Document 62 Filed 03/02/21 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA


                                        CRIMINAL MINUTES

 Date: March 2, 2021              Time: 10:00 – 11:06 A.M.    Judge: BETH LABSON FREEMAN
                                  Total Time: 1 Hr 6 Mins
 Case No.: 5:19-cr-00521-BLF-1    Case Name: UNITED STATES v. Clarence Chan

Attorney for Plaintiff: Scott Simeon
Attorney for Defendant: John Forsyth for Clarence Chan – P/NC

      Deputy Clerk: Tiffany Salinas-Harwell         Court Reporter: Summer Fisher
      Interpreter: N/A                              Probation Officer: N/A


                                              PROCEEDINGS


STATUS CONFERENCE

Status Conference held regarding Evidentiary Hearing.

CASE CONTINUED TO: March 23, 2021 at 10:00 am for Evidentiary Hearing.

///


P/NP: Present, Not Present
C/NC: Custody, Not in Custody                                                       Courtroom Deputy
I: Interpreter
                                                                                    Original E-Filed
                                                                                    CC:
